Name: Commission Regulation (EEC) No 2508/85 of 4 September 1985 revoking Regulation (EEC) No 2350/85 concerning the stopping of fishing for haddock by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 238/34 Official Journal of the European Communities 5. 9 . 85 COMMISSION REGULATION (EEC) No 2508/85 of 4 September 1985 revoking Regulation (EEC) No 2350/85 concerning the stopping of fishing for haddock by vessels flying the flag of the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Gouncil Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 2350/85 (3) stopped fishing for haddock in ICES divi ­ sions II a (EC zone) and IV by vessels flying the flag of the Netherlands or registered in the Netherlands as from 17 August 1985 ; Whereas Belgium has transferred, on 28 August 1985, to the Netherlands, 250 tonnes of its quota of haddock in ICES divisions II a (EC zone) and IV ; whereas fishing for haddock in ICES divisions II a (EC zone) and IV by vessels flying the flag of the Netherlands or registered in the Netherlands should therefore be permitted ; whereas, consequently, it is necessary to revoke Commission Regulation (EEC) No 2350/85, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2350/85 is hereby revoked. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 31 August 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 September 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 220, 29 . 7 . 1982, p . 1 . (2) OJ No L 169, 28 . 6 . 1983, p . 14. O OJ No L 219, 17 . 8 . 1985, p . 27 .